We are facing unprecedented challenges. Climate change is real and poses a real threat to progress, and even to our survival, forcing us to shift resources away from development. Threats to global peace and security are multiplying. Geopolitical and trade tensions, arms races, the proliferation of weapons of mass destruction, terrorism, violent extremism, poverty and income inequality are all global challenges that require global solutions. Committing to multilateralism has never been more urgently needed. The theme of this year’s general debate could not be more appropriate.
Since Ethiopia’s political transition in April 2018, we have launched major political, legal and economic reforms. We have enlarged the political space, releasing jailed political prisoners and journalists; inviting exiled political parties to return home and pursue their peaceful struggle; revising electoral, counter-terrorism and civil society laws; and ending the 20-year conflict with Eritrea.
As we look forward to next year’s elections, those reforms, particularly the expansion of the political space, have built a solid foundation for a lasting democratic order. We have also initiated the liberalization of our economy, building on a decade of sustained growth. We recently launched the homegrown economic reform agenda aimed at addressing emerging macroeconomic imbalances, resolving structural bottlenecks, including the ease of doing business to stimulate private sector growth, and creating new opportunities.
Inclusivity has been a core element of our policy, and we have made job creation for young people the epicentre of reforms. We are taking firm steps towards institutionalizing those reforms, while addressing the huge gap in gender parity, including at the highest levels of Government.
If members were to close their eyes and think of the General Assembly at its seventy-fourth session, who among them would have thought that a woman from Africa would be standing here to address the Assembly? It has not been easy, but we have laid down a firm foundation for development in Ethiopia and durable peace and stability in the Horn of Africa. The rapprochement with Eritrea was a clear demonstration of the capacity of Africans to solve their problems through constructive dialogue. We are working to transform the whole region into an inclusive zone of peace and prosperity, and we are confident that the international community will support us.
In the Sudan, the formation of a Government of National Unity based on last month’s political agreement is a very encouraging development. The negotiating parties showed faith in the mediation efforts of Ethiopia and the African Union. The new leadership deserves the full backing of the international community in its efforts to revive the country’s economy. We strongly support the lifting of all economic and financial sanctions on the Sudan, including removing the Sudan from the list of countries sponsoring terrorism.
Somalia has come a long way in recent years and is now consolidating State institutions, with elections scheduled for 2020. At the same time, Al-Shabaab remains a serious danger to Somalia and to the wider region. Any reversal of the progress made through the enormous sacrifices of the African Union Mission in the Sudan (AMISOM) and the Somali national forces must be prevented. In this regard, sustainable financing and support for AMISOM remains critical. Our partners must recognize this and reaffirm their commitments.
With the recent meeting between President Kiir and Mr. Machar, the South Sudanese parties have taken encouraging steps towards the implementation of the Revitalized Agreement on the Resolution of the Conflict in South Sudan. The parties should continue to show a strong commitment to increase the momentum for the full implementation of all the pre-transition objectives set forth in the agreement. We hope that the international community will redouble its efforts to deliver on the support pledged.
Ethiopia has been resolute in defending global peace and security through our contributions to United Nations peacekeeping operations for 70 years. I am proud to say that Ethiopia is now the leading troop- contributing country to United Nations peacekeeping. Our troops discharge their responsibilities with the highest levels of professionalism, dedication and courage. We are currently working to strengthen the efficiency and accountability of peacekeepers, increase the role of women in peace and security activities, implement the global and regional security architecture and ensure sustainable financing for African-led peace-support operations.
In that context, let me also underline our support for Security Council reform. Africa must be permanently represented in the Security Council.
Ethiopia has started to register some encouraging initial results on the 2030 Agenda for Sustainable Development. We are investing in our people, our human resources, to improve their well-being. We are expanding manufacturing and infrastructure to attract an increasing amount of domestic and foreign investment. To create jobs for our youth, we are privatizing State-owned enterprises. To finance our national projects, we are mobilizing domestic resources and integrating pro-poor policies. To reduce poverty and enhance the quality of life, we are sustaining rapid and inclusive economic growth. Ethiopia is expected to be the fastest-growing economy this year. We are in the process of mainstreaming the Sustainable Development Goals (SDGs) into upcoming five-year national development plans and into a long-term-perspective development plan for the next decade.
Ensuring access to quality education means less child labour, less exploitation and fewer child marriages. Indeed, we have just launched the Ethiopian education development road map. Building on our significant progress over two decades, the road map focuses on out-of-school children. Many of those children are from pastoralist or disadvantaged areas, groups with special needs or the physically disabled. The road map provides for strengthening alternative modes of delivery. It also focuses on girls, as they are still less likely to complete primary education, and on equality, addressing the barriers to education in the classroom or at home. We are increasing education spending significantly; we hope that donors live up to their commitments and target and deliver aid more effectively.
My country, with more than 100 million people, is perpetually affected by climate-induced drought. It is high time to act, urgently and decisively. That is why Ethiopia has agreed to co-lead the energy transition workstream for the Climate Action Summit.
We in Ethiopia are working on afforestation, with a 10-year forest-sector development programme, a master plan to promote sustainable and productive forestry for green economic growth. This includes plans to plant 4 billion seedlings within a year and a half, under the theme “40 Trees per Head for New Ethiopia”, a project launched in May by Prime Minister Abiy Ahmed. Last month we broke the world record, planting more than 350 million trees in a single day.
Ethiopia’s main aspiration is to lift our people out of poverty. We are striving to provide a dignified life for all our citizens. The central element of our vision for sustainable development includes building infrastructure and harnessing our national resources. However, the grim reality today is that nearly 65 million Ethiopians do not have access to electricity. The construction of the Grand Ethiopian Renaissance Dam on the Blue Nile is merely to generate hydroelectric power to offer our people the opportunity to at least to have supper with a light on.
The Nile basin countries enjoy one of the oldest relationships in human history. We are inseparably linked by civilizations and this great and noble river. The seeds of our common development were planted thousands of years ago. Our time-tested links through the Nile, which provides us with life, truth and faith, can deliver a new level of energy and commitment for the betterment of our peoples. The use of the Nile waters also offers a unique opportunity for transboundary cooperation among the sisterly countries of the region. It should never be an object of competition or mistrust. Ethiopia strongly believes that the use of the Nile River should be based on the principles of international law, namely, the principles of the equitable and reasonable use of natural resources and the importance of causing no significant harm.
We have always been eager and committed to the establishment of a multilateral legal regime on the basin-wide use of the river. The Nile River Basin Cooperative Framework Agreement, signed in May 2010 after 13 years of negotiations, was our first and only truly inclusive multilateral treaty in this area. The consultations, negotiations, and signing of the Declaration of Principles on the Grand Ethiopian Renaissance Dam are a testament to Ethiopia’s commitment to cooperation, in line with the Cooperative Framework Agreement.
The remaining technical matters regarding the Grand Ethiopian Renaissance Dam should be left to our experts. In this regard, the technical ministries of Ethiopia, the Sudan and Egypt met earlier this month in Cairo and will reconvene at the end of September and early October in Khartoum. We should encourage and give our fullest support to the technical experts to produce a scientific- and evidence-based recommendation. As we have always said, combined efforts in the Nile Basin are not an option but a necessity for win-win cooperation and successful mutual interdependence among the Nile Basin countries.
We are fully committed to implementing the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change. From our own experience, we know that maintaining peace and security, reducing poverty and achieving prosperity are attainable. The world has the resources, capabilities and capacity to preserve our planet, but time is truly running out. We must accelerate the processes to implement and deliver on commitments, avoid leaving anyone behind and provide the policies needed for employment, development, peace and security. Above all, we must work towards a multinational global environment in which all our concerns and interests are taken into account and we can move forward together to achieve our goal of collective security and prosperity.
